                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:
                                                                             Case No:16-51658
                                                                             Chapter 13
                                                                             Hon: TUCKER
George And Kimberly Hamiel
                             Debtor(s).
_______________________________________/

                        ORDER TO MODIFY THE AUTOMATIC STAY
                              AS TO U of M CREDIT UNION

IT IS HEREBY ORDERED between the parties herein, that the automatic stay shall be modified
as to Creditor, U of M Credit Union, said creditor having validly secured claims in the 2014
Dodge Ram:

IT IS FURTHER ORDERED that in the event that debtor(s) fails(s) to maintain payments to the

trustee commencing with payments due on or after December 1, 2020, Creditor may submit a

notice of Default, served upon debtor and debtor’s counsel and permitting 21 days from the

service of the notice in which to cure any and all defaults. If debtor(s) fails to cure the default

after having been provided with notice under the provisions of this order, then the Creditor may

submit an Order of Lift of Stay to the Bankruptcy Court along with an affidavit attesting to a

failure to maintain payments, and the stay shall be lifted without a further hearing, or notice.

IT IS FURTHER ORDERED that in the event that after Creditor submits two affidavits of default

for debtor’s failure to maintain payments to the trustee, upon the third default, Creditor may

submit an Order of Lift of Stay to the Bankruptcy Court along with an affidavit attesting to a

failure to maintain payments, and the stay shall be lifted without a further hearing, or notice.

IT IS FURTHER ORDERED that this Order shall be effective despite any conversion of the case
to another chapter of Title 11 of the United States Bankruptcy Code.


Signed on December 1, 2020




16-51658-tjt      Doc 55      Filed 12/01/20       Entered 12/01/20 16:02:56             Page 1 of 1
